Citation Nr: 0327871	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sensitivity to 
sunlight, secondary to exposure to Agent Orange, or some 
other herbicide, during service.  

2.  Entitlement to service connection for neurological 
disorder, to include numbness and pain of the hands and legs, 
dizziness, fatigue, memory loss, and loss of concentration, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.

3.  Entitlement to service connection for headaches, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.

4.  Entitlement to service connection for kidney problems, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service. 

5.  Entitlement to service connection for a liver condition, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service. 

6.  Entitlement to service connection for infertility, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.

7.  Entitlement to service connection for loss of sexual 
desire, secondary to exposure to Agent Orange, or some other 
herbicide, during service.

8.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.

9.  Whether new and material evidence has been received to 
reopen claims of entitlement to an earlier effective date for 
a 10 percent evaluation, and a 30 percent evaluation, for 
service-connected connected post-traumatic stress disorder.  

10.  Entitlement to an effective date prior to March 25, 1980 
for a 70 percent rating for service-connected connected post-
traumatic stress disorder.

11.  Evaluation of service-connected acne.

12.  Evaluation of service-connected residuals of bladder 
cancer.

13.  Entitlement to interim compensation for Agent Orange 
residuals under PL 98-542.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  The Board initially notes that these claims have a 
lengthy and complex history, and that only the actions on 
appeal are noted in this introduction.  In June1981 and 
August 1985, December 1987 and October 1988, the RO denied 
the veteran's claims for service connection as listed on the 
cover page of this decision.  In the August 1985 decision, 
the RO also denied a claim for interim compensation for AO 
residuals under PL 98-542.  In February 1991, the RO denied a 
claim for an increased rating for service-connected PTSD, 
evaluated as 30 percent disabling, and denied claims that new 
and material evidence had been presented to reopen claims for 
earlier effective dates for 10 percent and 30 percent ratings 
for PTSD.  The veteran appealed the issue of entitlement to 
an increased rating, as well as the claims for earlier 
effective dates.  The RO subsequently granted the increased 
rating claim to the extent that it increased the veteran's 
evaluation to 70 percent.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  In addition, the RO 
assigned an effective date of March 25, 1998 for the 70 
percent rating, and the veteran has appealed the issue of 
entitlement to an earlier effective date.  Finally, in March 
2001, the RO granted service connection for acne, evaluated 
as 10 percent disabling and residuals of bladder cancer, 
evaluated as 20 percent disabling.  The veteran appealed the 
issues of entitlement to higher evaluations for both of these 
disabilities.  The RO subsequently increased the veteran's 
rating for residuals of bladder cancer to 40 percent, 
however, this issue remains in appellate status.  AB v. 
Brown.  The Board further notes that the scope of several of 
the claims for service connection has been expanded over the 
years, and that the Board has determined that this issues are 
most accurately characterized as stated on the cover page of 
this decision.  



REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should request a neurological 
examination, to determine whether the 
veteran has a neurological disorder, to 
include sensitivity to sunlight, numbness 
and pain of the hands and legs, 
dizziness, fatigue, memory loss, loss of 
concentration, or headaches.  If a 
neurological disorder is found, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that the veteran's neurological disorder 
was caused or aggravated by his service, 
to include as a result of exposure to 
Agent Orange during service.  If 
peripheral neuropathy is found, the 
examiner is requested to state whether 
the veteran's peripheral neuropathy may 
properly be characterized as either 
"acute" or "subacute," and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
peripheral neuropathy was caused or 
aggravated by his service, to include as 
a result of exposure to Agent Orange 
during service.  The examiner should 
provide a rationale for all opinions.  
The claims folder must be provided to the 
examiner for review.

3.  The RO should request an examination 
of his kidneys, to determine the nature 
of any kidney disorder.  If a kidney 
disorder is found, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's kidney disorder was 
caused or aggravated by his service, to 
include as a result of exposure to Agent 
Orange during service.  The examiner 
should provide a rationale for all 
opinions.  The claims folder must be 
provided to the examiner for review

4.  The RO should request an examination 
of his liver, to determine the nature of 
any liver disorder.  If a liver disorder 
is found, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
liver disorder was caused or aggravated 
by his service, to include as a result of 
exposure to Agent Orange during service.  
The examiner should provide a rationale 
for all opinions.  The claims folder must 
be provided to the examiner for review

5.  The RO should request a genitourinary 
examination to determine the nature of 
any genitourinary or reproductive system 
disorder, to include infertility and loss 
of sexual desire.  If any genitourinary 
or reproductive system disorder is found, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
genitourinary or reproductive system 
disorder was caused or aggravated by his 
service, to include as a result of 
exposure to Agent Orange during service, 
or as a result of his service-connected 
residuals of bladder cancer.  The 
examiner should provide a rationale for 
all opinions.  The claims folder must be 
provided to the examiner for review

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




